Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 June 2022 has been entered.  As stated within the previous communication filed 6 June 2022, rejection of Claims 6 & 20 under Double Patenting has been withdrawn.  Claims 8-10 & 12-14 are in condition for allowance.  Claims 4, 6, 18 & 20 are now objected to as being dependent upon a rejected base claim.  Claims 1-10 & 12-20 remain pending in this application.

Claim Objections
Dependent Claims 4, 6, 18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Applicant’s claim language within at least Claim 4 stating, “receiving metadata associated with the first sequence of objects; encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph in a first vector; encoding the metadata associated with the first sequence of objects in a second vector; generating an input vector based on a concatenation of the first and the second vectors; and employing the input vector and the trained classifier to classify the first sequence of objects as being associated with the first event”, and in response to a focused search, Examiner could not discover pertinent art which incorporated elements claimed by Applicant as being critical to the functionality of the claimed limitations.  Claim 4 dependent upon Claim 1, and corresponding Claim 18 dependent upon Claim 15, involve the receiving of metadata associated with a sequence of objects, comparison of “k-skip-n-grams” and “z-cliques”, and utilization of a “trained classifier” for the classification of objects in regards to the concatenation of a 1st and 2nd vector and their respective information, which has not been found to be taught within the prior art.



Allowable Subject Matter

Claims 8-10 & 12-14 are in condition for allowance.

Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…receiving a plurality of sequences, wherein each of the plurality of sequences includes a sequence of objects; detecting a plurality of events based on analyzing k-skip-n-grams included in the plurality of sequences, wherein for each event of the detected plurality of events, a graph is generated that includes z-cliques that correspond to portions of the k-skip-n-grams that are included in the plurality of sequences; receiving a first sequence of objects that is separate from the plurality of objects, wherein the first sequence of objects includes a first plurality of k-skip-n-grams; employing a trained classifier to classify the first sequence of objects as being associated with a first event of the detected plurality of events, wherein classifying the first sequence of objects is based on a comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph generated for the first event; receiving metadata associated with the first sequence of objects; encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph in a first vector; encoding the metadata associated with the first sequence of objects in a second vector; generating an input vector based on a concatenation of the first and the second vectors; and employing the input vector and the trained classifier to classify the first sequence of objects as being associated with the first event” as recited in Claim 8. Thus, Claim 8 is in condition to be allowed. Dependent Claims 9, 10 & 12-14 are in condition to be allowed at least by virtue of their dependencies from Claim 8. 
The primary reason for the allowable subject matter of Independent Claim 8 in this case is the inclusion of, “…receiving metadata associated with the first sequence of objects; encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph in a first vector; encoding the metadata associated with the first sequence of objects in a second vector; generating an input vector based on a concatenation of the first and the second vectors; and employing the input vector and the trained classifier to classify the first sequence of objects as being associated with the first event”, in combination with the other elements recited, which is not found in the prior art of records.  Updated searches of the prior art, in view of Applicant’s amended limitations, could not produce pertinent art which read on the claim language as a whole.  Examiner was unable to discover pertinent art which incorporated elements claimed by Applicant as being critical to the functionality of the claimed limitations. For example, Raffill et al {US Patent No. 8,086,441}, made of reference and not relied upon, taught of providing efficient string search incorporating the monitoring of sequences of occurrences of “N-grams” associated with statistical information for further processing/classification into predetermined categories, but lacked the combination of critical aspects such as “encoding the comparison between the first plurality of k-skip-n-grams and the z-cliques...”, “encoding the metadata associated with the first sequence of objects...”, and/or “generating an input vector based on a concatenation ...”, which provide further specificity when classifying sequences of objects, as taught by Applicant. 

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al (USPG Pub No. 20120137367A1; Dupont hereinafter) in view of Doyle et al (USPG Pub No. 20200057612A1; Doyle hereinafter).

As for Claim 1, Dupont teaches, A computerized system comprising: 
a processor (see Fig. 13; see pp. [0041], [0778]; e.g., the system of Dupont utilizes one or more of a plurality of processors within one or more of a computer, as illustrated within at least Figure 13); and 
computer storage memory (see Fig. 12 & 13; see pp. [0040-0041]; e.g., the system of Dupont utilizes one or more memory devices, as illustrated within at least Figure 13) having computer-executable instructions stored thereon which, when executed by the processor, perform functions of: 
detecting a plurality of events associated with the user requests or user feedback based on analyzing k-skip-n-grams included in the plurality of sequences (see pp. [0760-0766], [0782-0783]; e.g., the reference of Dupont teaches of relying on textblock detection, maintaining at least two libraries of textblocks {i.e. global/recently disseminated} by running one or more algorithms over a large dataset for the discovery of “textblock patterns” relating to events, and further used as the basis for building content-relaying events.  Earlier texts of paragraph [0155], as well as paragraphs [0760-0766] teach of the utilization of “textblock patterns” derived from the building of a “textblock graph” which contains transitions between “n-grams”, reading on Applicant’s claimed limitation.  As discussed above, at least “user feedback” pertaining to detected inconsistencies or problems in derived structures involving one or more of a plurality of events can be utilized, as discussed within at least paragraphs [0185], [0545], [0969], which introduce the utilization of an “anomaly detection component” that continuously monitors an incoming stream of events, and uses at least associated “user feedback”, amongst other metrics,” in executing an “anomaly detection tuning scheme” that maintains the relevancy and accuracy of produced anomalies), 
wherein for each event of the detected plurality of events, a graph is generated that includes z-cliques that correspond to portions of the k-skip-n-grams that are included in the plurality of sequences (see pp. [0155], [0760-0766] ; e.g., paragraph [0155], as well as paragraphs [0760-0766] teach of the utilization of “textblock patterns” derived from the building of a “textblock graph” which contains transitions between “n-grams”, reading on Applicant’s claimed limitation. Paragraphs [0760-0766] provide further teachings into the constructing of a graph of “n-gram” transitions within a universe of items, where successive n-grams may overlap, and a sliding window of size “k” is kept over the successive n-grams.  Additionally, paragraph [0941] allows a user to visualize the emergence of cliques, such as an animated graph of cliques, either through the detection of one or more of an anomaly {i.e. detected anomalous behavior based on analyzed events such as received email communications; pp. [0170]} in relation to the cliques, or on demand from a user); 
receiving a first sequence of objects, including a first user requests or user feedback, that is separate from the plurality of objects, wherein the first sequence of objects includes a first plurality of k-skip-n-grams (see pp. [0760-0766]; e.g., Paragraphs [0760-0766] teach of receiving sequences of transitions between n-grams through the construction of a graph of n-gram transitions within a universe of items, where the sequences of transitions between n-grams is considered equivalent to Applicant’s sequence of objects including a first plurality of k-skip-n-grams, as a sliding window of “k size” is utilized over successive n-grams in one or more of a plurality of documents, for example.  As stated within the cited paragraph [0761], producing a graph of transitions between n-grams would, “Add each of the k n-grams [118] initially in the window as vertices to the graph. For each of the k*(k-1)/2 pairs of n-grams [118] in the sliding window, add a directed edge with weight 1 between the corresponding vertices, with the head corresponding to the n-gram [118] appearing first in the window, and the tail corresponding to the latter n-gram [118]”.  As discussed above, at least “user feedback” pertaining to detected inconsistencies or problems in derived structures involving one or more of a plurality of events can be utilized, as discussed within at least paragraphs [0185], [0545], [0969], which introduce the utilization of an “anomaly detection component” that continuously monitors an incoming stream of events, and uses at least associated “user feedback”, amongst other metrics,” in executing an “anomaly detection tuning scheme” that maintains the relevancy and accuracy of produced anomalies); and 
employing a trained classifier to classify the first sequence of objects, including a first user requests or user feedback, as being associated with a first event of the detected plurality of events, wherein classifying the first sequence of objects is based on a comparison between the first plurality of k-skip-n-grams and the z-cliques of the graph generated for the first event (see pp. [0176]; e.g., the reference of Dupont teaches of utilizing a plurality of components, such as a “continuous categorization component”, which assigns one or more categories an incoming stream of events using any number and variety of categorization components, such as “ontology classifiers” defined and tuned by at least one or more of a categorization model that evaluates the results produced by categorization components, and ensure consistency and quality.  Referencing paragraphs [0935-0941], ontology classifiers used to filter input data can discover patterns such as anomalous patterns as they relate to cliques illustrated within an animated graph of cliques provided by the system.  Anomalies by deviation can be detected on any feature associated with an event.  As discussed within paragraph [0771], the locating of textblock patterns involves the examining of tokens of one or more items in order, running “a sliding window of size k over the resulting n-grams [118], using the same values of n and k used to find the patterns [124]. For each transition edge E, do a lookup in the graph [160] to determine if the edge is part of a pattern...”, thus, performing comparative steps for the detection of patterns in relation to n-grams in a graph.  Additionally, and, as discussed above, at least “user feedback” pertaining to detected inconsistencies or problems in derived structures involving one or more of a plurality of events can be utilized, as discussed within at least paragraphs [0185], [0545], [0969], which introduce the utilization of an “anomaly detection component” that continuously monitors an incoming stream of events, and uses at least associated “user feedback” in executing an “anomaly detection tuning scheme” that maintains the relevancy and accuracy of produced anomalies. Paragraphs [1095-1103] discuss the utilization of “user feedback” pertaining to one or more of a plurality of events/instances, where one or more of an “anomaly class” can be defined, showing a particular similarity and specific feedback for all anomalies contained in their respective class, and allowing for the union of anomaly classes using a single set of criteria, for example).
The reference of Dupont does not appear to explicitly recite the amended limitation of, “receiving a plurality of sequences, wherein each of the plurality of sequences includes a plurality of objects, each object including at least one selected from a group comprised of user requests for online help or assistance; and user feedback pertaining to online help or assistance”.
   The reference of Doyle recites the amended language of, 
receiving a plurality of sequences, wherein each of the plurality of sequences includes a plurality of objects, each object including at least one selected from a group comprised of user requests for online help or assistance; and user feedback pertaining to online help or assistance (see pp. [0145], [0154-0156], [0177-0179], [0234], [0238-0239], [0329-0330]; e.g., the reference of Doyle serves as an enhancement to the teachings of the Dumont reference by utilizing a plurality of tokens including n-grams {i.e. “unigrams, bigrams, trigrams, four-grams, five-grams, etc.”} extracted from data of interests and used for predicting certain items in a sequence in the context of one or more preceding and/or following items or tokens, as taught within at least paragraph [0145].  As stated within the previous communication, Doyle provides for the automatic generation of software application code involving at least "sequences of speech data" as one or more of an object being utilized for the classification of a plurality of terms through the use of one or more data models/classifiers {i.e. pp. [0154-0156]}.  The computer system identifies helper items for terms of interest and links the terms of interest with corresponding helper items, using one or more data classifiers for receiving and processing the identified terms of interest, unlabeled data and/or labeled data as inputs.  Paragraphs [0177-0179] & [0329-0330] further discuss utilizing specific user natural language inputs for processing/classification by one or more of a data model, where the inputs may be normalized, vectorized, clustered, and classified, and where the one or more models may include functionalities for user interface interactions, such as "online and/or offline documentation, help files, various data from database queries and/or inquiries, various data provided by customer feedback modules...", reading on Applicant's proposed amended language. Recommendations can be provided in real-time in response to inquiries by the one or more models, such as one or more of a provided action in the form of "help documentation, frequently asked questions (FAQs)...");
The combined references of Dupont and Doyle are considered analogous art for being within the same field of endeavor, which is anomaly detection in human behavior within a number of domain-specific scenarios, such as subscription, accounts, and renewals, and answering inquiries that hamper users’ experiences with software applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of online help, assistance and user feedback in response to user requests, as taught by Doyle, with the method of Dumont, in order to provide accurateness and completeness from one or more data models analyzing usage patterns in use in providing helper items to users.  (Dumont; pp. [0185])

As for Claim 3, Dupont teaches, wherein the computer-executable instructions, when executed by the processor, perform further functions comprising: 
generating a labeled training dataset that includes the plurality of sequences and a label indicating one of the detected plurality of events for each of the plurality of sequences (see pp. [0615], [0629]; e.g., the reference of Dupont teaches of training a model on a training set defined as a group’s baseline window of events, for example.  Outliers, as well as anomalies, are defined by assessing the normalcy of an input workflow instance with respect to a model from observed instances as a training set, where “outliers” and “anomalies” are considered labels pertaining to input workflow instances); and 
employing supervised machine learning and the labeled training dataset to train the classifier to classify each of the plurality of sequences as the event indicated by the corresponding label (see pp. [0213], [0244]; e.g., the reference of Dupont teaches of establishing a behavioral baseline using at least a behavioral modeling component, considered equivalent to Applicant’s “supervised machine learning”, which collects, processes and analyzes historical data from collections of data sources to detect anomalies). 
As for Claim 7, Dupont teaches, “wherein the plurality of sequences includes a plurality of natural language (NL) phrases, and each of the plurality of NL phrases indicates a request for information associated with one of the detected plurality of events” (see pp. [0183]; e.g., the reference of Dupont teaches of utilizing at least a “Textblock Detection Component” for the detection of sequences of sentences, where sentences contain phrases.  Additionally, paragraphs [0633-0634] and [0955-0959] provide teachings into “Emotive tone analysis” and “Elicitation patterns”, respectively, where emotional expressions dependent upon a variety of indicators such as lexical choice of specific words and phrases is identified, and elicitation is detected using the flagging of linguistic markers of flattery and elicitation attempts.  An example is provided using the phrase “"Can I ask you a favor", which may be an attempt to defuse a defensive reaction when trying to extort sensitive information, reading on Applicant’s claimed limitation, as a request for information is detected). 

Claims 15 & 17 amount to a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, performs the computerized system of Claims 1 & 3, respectively.  Accordingly, Claims 15 & 17 are rejected for substantially the same reasons as presented above for Claims 1 & 3 and based on the references’ disclosure of the necessary supporting hardware and software (Dupont: see Fig. 13; see [0041]; e.g., method for implementation integrating hardware and software components).





Claims 2, 5, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dupont et al (USPG Pub No. 20120137367A1; Dupont hereinafter) in view of Doyle et al (USPG Pub No. 20200057612A1; Doyle hereinafter) further in view of Natarajan et al (USPG Pub No. 20190327331A1; Natarajan hereinafter).

As for Claim 2, Dupont teaches the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them, and the Doyle reference provides for the automatic generation of software application code, and functionalities for user interface interactions, such as online and/or offline documentation.
The combined references of Dupont and Doyle are considered analogous art for being within the same field of endeavor, which is anomaly detection in human behavior within a number of domain-specific scenarios, such as subscription, accounts, and renewals, and answering inquiries that hamper users’ experiences with software applications.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of online help, assistance and user feedback in response to user requests, as taught by Doyle, with the method of Dumont, in order to provide accurateness and completeness from one or more data models analyzing usage patterns in use in providing helper items to users.  (Dumont; pp. [0185])
Dupont and Doyle do not recite the limitation of, “accessing tutorial content that is associated with the first event”; and “providing the tutorial content to a computing device that provided the first sequence of objects”.
Natarajan teaches, wherein the computer-executable instructions, when executed by the processor, perform further functions comprising: 
“accessing tutorial content that is associated with the first event” (see pp. [0044-0046], [0058]; e.g., the reference of Natarajan teaches of utilizing a plurality of modules such as a task completion module comprising an action selection component that works with at least a dialog engine having dialog policies that guide how to select the next system action based on a dialog state, working in an equivalent fashion as Applicant’s tutorial content, as generic and domain specific policies guide the user.  A transportation agent, for example, may retrieve a user profile from a user context engine and execute the task of booking a ride, based on user input using a request such as “book me a ride to the airport”); and 
“providing the tutorial content to a computing device that provided the first sequence of objects” (see pp. [0059]; e.g., the reference of Natarajan teaches of utilizing first-party and third-party agents such as a “transportation agent” to provide communication content, and perform the completion of requested tasks for one or more users as a response to user input).
The combined references of Dupont, Doyle and Natarajan are considered analogous art for being within the same field of endeavor, which is anomaly detection using databases and file management systems within network environments for smart assistant systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of deep neural networks, as taught by Natarajan, with the methods of Doyle and Dupont in order to assist a user to obtain information or services, and assist the use to manage different tasks such as keeping track of events. (Natarajan; [0006])
As for Claim 5, Dupont teaches the performance of continuous clustering, organized around a flow of events through a set of components that process the events as they receive them, and the Doyle reference provides for the automatic generation of software application code, and functionalities for user interface interactions, such as online and/or offline documentation.
Dupont and Doyle do not recite the limitation of, “wherein the trained classifier is implemented by a neural network with at least two hidden layers”.
Natarajan teaches, “wherein the trained classifier is implemented by a neural network with at least two hidden layers” (see pp. [0080-0081]; e.g., the reference of Natarajan serves as an enhancement to the teachings of Dupont by providing the use of one or more of an artificial neural network for helping to identify n-grams within user input, where an artificial neural network can be a “deep neural network” comprising at least two hidden layers organized in residual blocks and trained using training data which comprises vectors each representing a training object and an expected label for the training object, reading on Applicant’s claimed limitation). 
The combined references of Dupont, Doyle and Natarajan are considered analogous art for being within the same field of endeavor, which is anomaly detection using databases and file management systems within network environments for smart assistant systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the use of deep neural networks, as taught by Natarajan, with the methods of Doyle and Dupont in order to assist a user to obtain information or services, and assist the use to manage different tasks such as keeping track of events. (Natarajan; [0006]) 
Claims 16 & 19 amount to a non-transitory computer-readable media comprising instructions that, when executed by one or more processors, performs the computerized system of Claims 2 & 5, respectively.  Accordingly, Claims 16 & 19 are rejected for substantially the same reasons as presented above for Claims 2 & 5 and based on the references’ disclosure of the necessary supporting hardware and software (Dupont: see Fig. 13; see [0041]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to Dupont and Natarajan’s alleged failure to teach the subject matter of at least Claims 1-3, 5-7, 15-17, 19 & 20 as stated within the provided arguments of the After-Final Consideration Program submission filed 18 May 2022 have been fully considered and addressed within the corresponding response filed 6 June 2022, and is considered persuasive in-part, as the Dupont and Natarajan references have been maintained, with the Doyle reference now being utilized to cure the deficiencies of at least the primary Dupont reference, such as the now amended limitation of at least, “receiving a plurality of sequences, wherein each of the plurality of sequences includes a plurality of objects, each object including at least one selected from a group comprised of user requests for online help or assistance; and user feedback pertaining to online help or assistance”.  
As made reference to within the Advisory Action dated 6 June 2022, and upon further consideration in response to Applicant’s claim amendments, the Doyle et al (USPG Pub No. 20200057612A1) reference has now been applied as a new ground of rejection for Claims 1-3, 5-7, 15-17, 19 & 20, with updated rationale provided within this communication above.
	


Conclusion
The prior art of made of reference and not relied upon has been considered pertinent to Applicant’s disclosure. 
***Shevchenko et al (US Patent No. 10,594,757B1) teaches a sender-receiver interface for artificial intelligence communication assistance for augmenting communications.
***Skinner et al (USPG Pub No. 20200042837A1) teaches detecting, redacting, and scoring confidential information in images.
***Naturajan et al (USPG Pub No. 20190327331A1) teaches aggregating semantic information for improved understanding of users.
***Somech et al (USPG Pub No. 20190005024A1) teaches a virtual assistant providing enhanced communication session services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								7/24/2022